     Case 3:20-cv-01645-WQH-MSB Document 9 Filed 09/30/20 PageID.98 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING; and                                    Case No.: 20-cv-1645-WQH-MSB
     COLLETTE STARK,
12
                                       Plaintiffs,       ORDER
13
     v.
14
     TRAVEL TRANSPARENCY,
15
     LLC, a California limited liability
16   company; DEREK GOUGH, an
     individual; and DIVERSIFIED
17
     GLOBAL VENTURES, INC., an
18   Arizona corporation,
19                                   Defendants.
20   HAYES, Judge:
21         Pursuant to the parties’ Rule 41 Joint Motion to Dismiss (ECF No. 8),
22         IT IS HEREBY ORDERED that this case is dismissed with prejudice as to all
23   parties. Each side is to pay its own attorneys’ fees and costs. The Clerk of the Court shall
24   close the case.
25    Dated: September 30, 2020
26
27
28

                                                     1
                                                                               20-cv-1645-WQH-MSB
